                                           Case 3:19-cv-01558-RS Document 30 Filed 04/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        DEAN A. ROBBINS,
                                  10                                                       Case No. 18-cv-00292-RS
                                                       Plaintiff,
                                  11
                                                v.                                         ORDER RELATING CASES
                                  12
Northern District of California
 United States District Court




                                        PHILLIPS 66 COMPANY,
                                  13
                                                       Defendant.
                                  14

                                  15          Good cause appearing, Green v. Phillips 66 Company, et al., Case No. 3:19-cv-01558-LB

                                  16   is hereby deemed related to this action under Civil Local Rule 12 and shall be reassigned. If any

                                  17   party contends the two matters should be consolidated, it shall file an appropriate motion to do so.

                                  18
                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: April 16, 2019

                                  22                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
